2 Ill. App. 2d 170 (1954)
118 N.E.2d 885
Emma M. Dana, Plaintiff-Appellant,
v.
Bernard B. Neuchiller, Defendant-Appellee.
Gen. No. 10,732.
Illinois Appellate Court.
Opinion filed April 2, 1954.
Rehearing denied May 4, 1954.
Released for publication May 4, 1954.
G.A. Bosomburg, for appellant.
Joslyn, Parker & Kell, for appellee.
David R. Joslyn, and V.E. Kell, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Judgment affirmed in part and reversed *171 in part.
Cause remanded with directions.
Not to be published in full.